DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 27 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  any patent granted on Application Number 16/799,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-5 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6, 7, and 9-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art fail to disclose or suggest with sufficient specificity a glass composition having the composition as recited in the instant claims, specifically when the SiO2 content is at least 50 mol%, Al2O3 is 9-22 mol%, B2O3 is 2.7-4.5 mol%, where the alkali metal oxide content is at least 10 mol% and contains Na2O and Li2O, and at least 0.1 mol. % MgO + ZnO. Where the compositional components meet the relationship (B2O3 –(R2O – Al2O3) ≥ 3. 
The closest prior art is deemed to be US 6,818,576 B1 by Ikenshi et al. Ikenishi et al. teach a similar composition but does not teach the relationship of the components in combination with the other compositional limitations. 
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A. BOLDEN/
Primary Examiner
Art Unit 1731



EAB
13 May 2022